Title: To George Washington from Captain Ephraim Bowen, Jr., 16–17 October 1775
From: Bowen, Ephraim Jr.
To: Washington, George



May it Please Your Excellency
[Plymouth, Mass.] [16–17 October 1775]

According to the Instructions recieved at Head Quarters, I went to Watertown, to Colo. Warren, from thence proceeded for this town & Arriv’d on Saturday evening; Capt. Adams being out of town, I did not see him till yesterday Morning, when I went to Kingston where he was with his Vessill, he engagd to have her at Plymouth that evening, which he performd The People here give the Vessel an Excellent Character as a Sailer; have this day set the Carpenters to Work on her, the Capt. Says she will be ready in four or five days, if he is not oblig’d to wait for guns.
I deliverd the Letter to the Committe, who promis’d me all the assistanc in their Power, There are Four Single Fortified

Carriage guns here, which will carry about a 3 or 3¼ lb. Shott, & Seven Swivels of Different, Size Bores, one of which is Brass, one Excellent Wall piece (& two Cohorns if wanted), there are several Single Fortified Guns of abt 6 & 8 lb. here. The Committe are of Opinion that if these guns should not answer, that they may be had in Providence or Bristoll, which I think very probable, & as I am wel Acquainted there, if Yr Excellency pleases, will go there & Procure them. William Watson Esqr. was Recommended, by Colo. Warren as a Proper Person as Agent, to Procure provisions & take Charge of Prises—which he engages to do, & if required will get it from under his hand, Please to give me further Instructions as Soon as Possible—I am Yr Dutiful Servant

Ephraim Bowen Jr

